PER CURIAM.
We reverse and remand for an evidentiary hearing on appellant’s claim that he would not have pleaded guilty if he had known that information concerning his sentence given to him by his counsel prior to the plea was incorrect. See Corbitt v. State, 584 So.2d 231 (Fla. 5th DCA 1991). We are particularly concerned because appellant has proffered a copy of an alleged letter from counsel which, although dated the day after the sentencing, is some evidence supporting appellant’s allegations as to counsel’s advice.
ANSTEAD, HERSEY and FARMER, JJ., concur.